Citation Nr: 1749706	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  16-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable evaluation for gastroesophageal reflux disease (GERD) with history of ventral hernia repair.

2.  Entitlement to service connection for lower back condition.

3.  Entitlement to service connection for neck condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from March 1981 to March 1985.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from January 2014 and March 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

The request of the Veteran's spouse to be substituted as the Appellant in regards to the issues listed on the cover page of the instant decision, is addressed in the REMAND portion of the decision below and is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran's spouse if further action, on her part, is required.


REMAND

The Veteran died during the pendency of this appeal.  As a matter of law, appellant's claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236   (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 
7 Vet. App. 42 (1994).  Thus, due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. § 20.1302 (2017). 

However, section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389  (VBIA 2008), added 38 U.S.C.A. § 5121A , substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death.  An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant. Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request. 

A review of the electronic record reflects that there is a pending substitution request.  See VA Form 21-0847 filed September 27, 2017.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104 (a), 38 C.F.R. § 20.101 (a) (describing the Board's jurisdiction).  Thus, a decision on the issues listed on the cover page will be deferred pending adjudication of the substitution claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AOJ must issue a substitution decision with respect to the September 2017 petition to be substituted for the Veteran as claimant.

2.  If the request for substitution is or has been granted, the AOJ should undertake any additional notification and/or development deemed warranted and adjudicate the issues pursuant to 38 U.S.C.A. § 5121 (a). 

3.  If the benefits sought in connection with the claims remain denied, the Appellant should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond. 

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




